757 N.W.2d 181 (2008)
Daniel C. LAGERGREN, Relator,
v.
CENTERPOINT ENERGY/MINNEGASCO, and Travelers/Constitution State Services Company, Respondents, and
Life Insurance Company of North America, Central Minnesota Neurosciences, Center for Pain Management, St. Cloud Neurobehavioral Associates, NW Industrial Rehabilitation Services, Inc., Blue Cross/Blue Shield of Texas, and Minneapolis Clinic of Neurology, Intervenors.
No. A08-1362.
Supreme Court of Minnesota.
November 4, 2008.
Deanna M. McCashin, Schoep & McCashin, Chartered, Alexandria, MN, for relator.
Thomas P. Kieselbach, Cousineau McGuire Chartered, Minneapolis, MN, for respondent.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 15, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
BY THE COURT:
/s/Paul H. Anderson
Associate Justice